Name: Commission Regulation (EC) No 2448/2001 of 13 December 2001 amending Regulation (EC) No 2993/94 fixing the aid for the supply of milk products to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  regions of EU Member States;  trade;  economic policy
 Date Published: nan

 Avis juridique important|32001R2448Commission Regulation (EC) No 2448/2001 of 13 December 2001 amending Regulation (EC) No 2993/94 fixing the aid for the supply of milk products to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92 Official Journal L 329 , 14/12/2001 P. 0047 - 0054Commission Regulation (EC) No 2448/2001of 13 December 2001amending Regulation (EC) No 2993/94 fixing the aid for the supply of milk products to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1450/2001(2), and in particular Article 3(4) thereof,Whereas:(1) Commission Regulation (EC) No 2790/94(3), as last amended by Regulation (EC) No 1620/1999(4), lays down in particular the detailed rules for the application of the specific arrangements for the supply of certain agricultural products to the Canary Islands.(2) Commission Regulation (EC) No 2993/94(5), as last amended by Regulation (EC) No 2215/2001(6), fixed the amount of aid for milk products.(3) Commission Regulation (EC) No 2446/2001 of 13 December 2001 fixing the export refunds on milk and milk products(7), fixes the refunds on those products; whereas the Annex to Regulation (EC) No 2993/94 should be adapted to take account of those adjustments.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2993/94 is hereby replaced by the Annex hereto.Article 2This Regulation shall enter into force on 14 December 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 198, 21.7.2001, p. 7.(3) OJ L 296, 17.11.1994, p. 23.(4) OJ L 192, 24.7.1999, p. 19.(5) OJ L 316, 9.12.1994, p. 11.(6) OJ L 300, 16.11.2001, p. 22.(7) See page 34 of this Official Journal.ANNEX>TABLE>>TABLE>